         Case 1:90-cv-05722-VM Document 1839 Filed 08/19/19 Page 1 of 1
                                                              ·-
                                                              l
                                                                   . ·,;H >D\Y

UNITED STATES DISTRICT COURT
                                                                  llOCUMt~!\T                              I!
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILI L
                                                                   DOC#:__ .....-.-"-+f-,,.,...~~
                                                                   DATE FJI." I>:_......,._-...,___,____
UNITED STATES OF AMERICA,

                               Plaintiff,
           V.                                            Case No. 90 Civ. 5722 (VM)

DISTRICT COUNCIL OF NEW YORK CITY                        Stipulation and Order Regarding
AND VICINITY OF THE UNITED                               Further Interim Extension of the
BROTHERHOOD OF CARPENTERS AND                            Independent Monitor's Term
JOINERS OF AMERICA, et al.

                               Defendants.



         Upon the consent of the United States, the District Council of Carpenters, and the Benefit

Funds, it is hereby ORDERED that the term of the Independent Monitor, as provided in the

Stipulation and Order Regarding Extension of the Independent Monitor's Term entered on June

1, 2018 [ECF No. 1806], the Stipulation and Order Regarding the Interim Extension of the

Independent Monitor's Term to May 15, 2019 entered on March 26, 2019 [ECF No. 1832], the

Stipulation and Order Regarding the Further Interim Extension of the Independent Monitor's

Term to June 17, 2019 [ECF No. 1833], the Stipulation and Order Regarding the Further Interim

Extension of the Independent Monitor's Term to July 17, 2019 [ECF No. 1835], and the

Stipulation and Order Regarding the Further Interim Extension of the Independent Monitor's

Term to August 21, 2019 [ECF No. 1836], is hereby extended until and through September 16,

2019.

SO ORDERED:

Dated:
                        r
                New ':oJ,:k, New York
                Augus1f 2019
